Case 4:20-cr-00025-WTM-CLR Document 41 Filed 09/21/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA

)
)
v. ) CR4:20-025
)
)
)

DEAN EMERSON FLAKE
FINAL ORDER OF FORFEITURE

Plaintiff, the United States of America, has moved this Court, pursuant to
Federal Rules of Criminal Procedure 32.2(c) and 48(a), for a Final Order of in this
ancillary proceeding against $975,138.79 seized from Wells Fargo account ending in
0895 (hereinafter, the “Subject Property”).

On May 26, 2029, pursuant to a written plea agreement, Defendant Dean
Emerson Flake (hereinafter, the “Defendant”) pled guilty to Count One of the
Indictment charging a violation of 18 U.S.C. § 1844, Bank Fraud.

Pursuant to his plea agreement, Defendant agreed to forfeit to the United
States all rights, and interest in all assets seizure pursuant to 18 U.S.C. § 982(a)(7),
which includes any property, real or personal, that constitutes or is derived directly
or indirectly, from gross proceed traceable to the commission of the charged offense.
Specifically, the Defendant agrees to forfeit his interest in all Subject Property.

Additionally, pursuant to his plea agreement, Defendant agreed to waive the
requirements of Federal Rules of Criminal Procedure 32.2, and 48(a) regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment without further order
Case 4:20-cr-00025-WTM-CLR Document 41 Filed 09/21/20 Page 2 of 3

of the Court.

The Government has represented that it has completed all third-party notice
as required by Rules 32.2 and 48(a), and that the Defendant and all third-parties,
including, their heirs, successors, and assigns, and all other persons and entities
having any right, title, claim to or interest in the Subject Property have either
conceded or otherwise failed to contest this forfeiture within the permitted statutory
timeframe.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED THAT:

1, The United States’ Motion for Final Order of Forfeiture is GRANTED;

2. The Subject Property is hereby forfeited to the United States of America,
and all right, title, claim and interest to the Subject Property by the Defendant and/or
any third-party, their heirs, successors, and assigns, and all other persons and
entities are vested in the United States of America;

3. The Defendant and/or any third-party, their heirs, successors, and
assigns, and all other persons and entities are forever barred from asserting a claim
against the Subject Property;

4, The United States Marshals Service or an authorized designee shall
make arrangements to dispose of the Subject Property according to law and

regulatory procedures; and
Case 4:20-cr-00025-WTM-CLR Document 41 Filed 09/21/20 Page 3 of 3

5. The Clerk is hereby directed to enter judgment pursuant to Rule 58 of
the Federal Rules of Civil Procedure upon the same terms and condition as outlined

in this Final Order of Forfeiture.
a
SO ORDERED, thiso/ day of September 2020.

Date Lefer Za

HON. WILLIAM T. MOORE, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
